APPENDIX X

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Bodor CIVIL ACTION

V.

Maximus Federal Services, Inc. NO, _5:19-cv-05787-EGS

ORDER
AND NOW, this Day of , 20 , itis hereby
ORDERED that the application of Persis S$. Yu , Esquire, to practice in this

 

court pursuant to Local Rule of Civil Procedure 83.5.2(b) is
GRANTED.

Ce] DENIED.

 

 
Il, SPONSOR’S STATEMENT, MOTION AND CERTIFICATE OF SERVICE

The undersigned member of the bar of the United States District Court for the Eastern
District of Pennsylvania hereby moves for the admission of ___ Persis S. Yu to
practice in said court pursuant to Local Rule of Civil Procedure 83.5.2(b), and certify that I know (or
after reasonable inquiry believe) that the applicant is a member in good standing of the above-
referenced state and federal courts and that the applicant’s private and personal character is good. I
certify that this application form was on this date mailed, with postage prepaid, to all interested

counsel. \
CARY L. FLITTER Li. L in oct [Fh 35047

Sponsor’s Name Sponsor’s Signature Admission date Attorney
Identification No.

SPONSOR’S OFFICE ADDRESS AND TELEPHONE NUMBER:
450 N. Narberth Avenue, Suite 101

 

Narberth, PA 19072

 

(610) 822-0782

 

Sworn and subscribed before me this

2 Day of Leh. ,20pz0

j}
Cs g

  

“Mle

   
  

 

Commonwealth of Pennsylvania - No
OMEIKIEA LORENZANO-WEBSTER - Notary abi
Philadelphia County
My Commission Expires Mar 26, 2023
Commission Number 1097859

 

 

 

 
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Civil Action No# 5:19-cv-05787-EGS

APPLICATION FORM FOR THOSE ATTORNEYS SEEKING TO PRACTICE IN THIS COURT PURSUANT TO
LOCAL RULE OF CIVIL PROCEDURE 83.5.2(b)

I_ APPLICANT’S STATEMENT.

L Persis 8. Yu the undersigned, am an attorney who is not currently admitted to
either the bar of this court or the bar of the Supreme Court of Pennsylvania, and I hereby apply for admission to practice in this court

 

 

 

 

 

 

 

 

 

 

 

 

pursuant to Local Rule of Civil Procedure 83.5.2(b), and am submitting a check, number AVO.S™ / , for the $40.00 admission
fee.

A. | state that | am currently admitted to practice in the following state jurisdictions:

MA 11/30/2012 685951

(State where admitted) (Admission date) (Attorney Identification Number)

NY 02/24/2010 4798336

(State where admitted) (Admission date) (Attorney Identification Number)

(State where admitted) (Admission date) (Attorney Identification Number)

B. | state that | am currently admitted to practice in the following federal jurisdictions:

WDNY 04/05/2010 N/A

(Court where admitted) (Admission date) (Attorney Identification Number)

D.Mass 04/12/2016 685951

(Court where admitted) (Admission date) (Attorney Identification Number)

First Circuit 06/15/2018 1184272

(Court where admitted) (Admission date) (Attorney Identification Number)

C. I state that Iam at present a member of the aforesaid bars in good standing, and that I will demean myself as an attorney of

this court uprightly and according to law, and that I will support and defend the Constitution of the United States.

Tam entering my appearance for Plaintiff, Jaimaria Bodor

LAK Ps,

Aplicant’s Signattre)

 
    

  
  

APPLICANT'S FIRM NAME / ADDRESS / TELEPHONE NUMBER:
National Consumer Law Center
7 Winthrop Square, 4th Floor, Boston, MA 02110
(617) 542/8010 ,

SOF, 54,
Sworn and subscribed before me this

 

Com mon ue wth Ce C8 trek nhs,

Notary Public PV Garon. 566 en evotve 1/au) a) 10/04

 
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Bodor CIVIL ACTION

V.

Maximus Federal Services, Inc.

NO,  5:19-cv-05787-EGS

CERTIFICATE OF SERVICE

 

I declare under penalty of perjury that a copy of the application of ___Persis S. Yu
Esquire, to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) and the relevant

proposed Order which, if granted, would permit such practice in this court was served as follows:

Ryan L, DiClemente, Esquire, Saul Ewing Arnstein & Lehr, LLP

 

650 College Road East, Suite 400

 

Princeton, NJ 08540-6603

 

lL dad

 

Signature of Attorney
CARY L. FLITTER

 

Name of Attorney
PERSIS S. YU

 

Name of Moving Party

feb 14, ob

Date

 
